June 9 2015


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: AF 06-0632

                                     No. AF 06-0632
                                    ______________

IN THE MATTER OF AMENDMENT
OF THE MONTANA SUPREME COURT                                  ORDER
INTERNAL OPERATING RULES
                           _____________


      The Court has determined it is necessary to revise Section I, paragraph 3(c), and
Section VII, paragraph 7 of its Internal Operating Rules. The revisions are shown below,
with language to be deleted interlineated, and language to be added highlighted:


      Changes to Section I, paragraph 3(c):

      (c) (i) If an appeal presents no constitutional issues, no issues of first
      impression, does not establish new precedent or modify existing precedent,
      or, in the opinion of the Court, presents a question controlled by settled law
      or by the clear application of applicable standards of review, the Court may
      classify that appeal as one for an unpublished a memorandum opinion.
      (ii) The decision of the case will provide the ultimate disposition without a
      detailed statement of facts or law. The decision shall not be citeable as
      binding precedent, but may be cited when relevant to establishing the
      application of law of the case, res judicata, or collateral estoppel; or in a
      criminal action or proceeding involving the same defendant or a
      disciplinary action or proceeding involving the same person. The opinion
      shall be filed as a public document with the clerk; shall be reported by
      result only to the LexisNexis Group and to West’s Pacific Reporter along
      with the case title and Supreme Court cause number in the quarterly table
      of unpublished memorandum opinions issued by this Court; and shall be
      assigned a public domain, neutral-format citation in accordance with the
      Court’s order dated December 16th, 1997, and posted to the State Bulletin
      Board.
      (iii) An unpublished A memorandum opinion may be entered pursuant to
      this subsection on a majority vote, even though the claim may have merit in
      the view of the minority if the opinion is not unanimous, provided that all
      justices participating in the action shall agree that such summary
      disposition of the action may be made.



                                              1
      (iv) A petition for rehearing of a cause decided under this subsection may
      be served and filed pursuant to the provisions of Rule 20, M. R. App. P.


Changes to Section VII, paragraph 7:

      7. A full written opinion shall be prepared unless the Court shall determine
      the disposition shall be by order or by unpublished memorandum opinion.
      An example of disposition by order is the following:

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         No. ___

      [Title of Cause]
                      ______________________________________
      The appeal in this case is dismissed for failure of appellant to order or file a
      transcript within the time allowed by law.           See Rules 8(3) and 9,
      M. R. App. P.

                                                       (DATED AND SIGNED)



      The Clerk is directed to provide copies of this Order to the State Bar of Montana
and the Montana State Law Library.
      DATED this 9th day of June, 2015.

                                                 /S/ MIKE McGRATH
                                                 /S/ LAURIE McKINNON
                                                 /S/ JAMES JEREMIAH SHEA
                                                 /S/ BETH BAKER
                                                 /S/ MICHAEL E WHEAT
                                                 /S/ PATRICIA COTTER
                                                 /S/ JIM RICE




                                             2